NUMBER 13-19-00412-CV

                   COURT OF APPEALS

            THIRTEENTH DISTRICT OF TEXAS

             CORPUS CHRISTI – EDINBURG


MSGR. MICHAEL HERAS,                                  Appellant,
                              v.

THE DIOCESE OF CORPUS CHRISTI
AND BISHOP WILLIAM MICHAEL MULVEY,                    Appellees.


            On appeal from the 319th District Court
                  of Nueces County, Texas.
                        NUMBER 13-19-00413-CV

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG


FR. JOHN FEMINELLI,                                                     Appellant,

                                         v.

THE DIOCESE OF CORPUS CHRISTI
AND BISHOP WILLIAM MICHAEL MULVEY,                                     Appellees.


                  On appeal from the 319th District Court
                        of Nueces County, Texas.


                       MEMORANDUM OPINION
 Before Chief Justice Contreras and Justices Longoria and Hinojosa
             Memorandum Opinion by Justice Longoria

      Appellants Monsignor Michael Heras, in appellate cause number 13-19-00412-CV,

and Father John Feminelli, in appellate cause number 13-19-00413-CV, appeal the trial


                                         2
court’s order granting appellees Diocese of Corpus Christi (Diocese) and Bishop William

Michael Mulvey’s amended plea to the jurisdiction based upon the ecclesiastical

abstention doctrine. 1 Appellants raise three issues, which we address as one, concerning

whether: (1) the ecclesiastical abstention doctrine barred their defamation suits; (2)

appellees met all three necessary requirements of Patton v. Jones, 212 S.W.3d 541, 545

(Tex. App.—Austin 2006, pet. denied), so as to have the ecclesiastical abstention doctrine

apply; and (3) the alleged defamatory statements are actionable due to “pivotal nuances”

as identified by In re Diocese of Lubbock, 592 S.W.3d 196 (Tex. App.—Amarillo 2019,

orig. proceeding) (In re Diocese of Lubbock I), mand. conditionally granted sub nom. In

re Diocese of Lubbock, 624 S.W.3d 506 (Tex. 2021) (orig. proceeding) (In re Diocese of

Lubbock II), cert. denied, 142 S.Ct. 434 (2021). We affirm.

                          I.      BACKGROUND & PROCEDURAL HISTORY 2

       In 2002, the United States Conference of Catholic Bishops (USCCB) authored the

Charter for the Protection of Children and Young People (Charter). In June of 2018 it was

revised to “re-affirm [the USCCB’s] deep commitment to sustain and strengthen a safe

environment within the Church for children and youth.” The Charter consists of a “series

of practical and pastoral steps” to make effective the USCCB’s “[g]oals of a safe

environment within the Church for children and young people and of preventing sexual

abuse of minors by clergy in the future[.]”




         1 For purpose of briefing, we granted appellant Heras’s motion to consolidate appellate cause

number 13-19-00412-CV, with appellate cause number 13-19-00413-CV, on December 6, 2019. In the
interest of judicial efficiency, we also resolve these appeals in one memorandum opinion.

       2   The background was derived from the evidence and pleadings in the record.

                                                   3
       One step includes having a review board to advise the bishop of its assessment of

allegations of sexual abuse of minors, and its determination of a cleric’s suitability for

ministry. Another step calls for openness and transparency in communicating with the

public about sexual abuse of minors by clergy within the confines of respect for the privacy

and reputation of those involved. 3 The Chancellor of the Diocese, Benedict T. Nguyen,

averred that the Diocese is governed by the Charter, and pursuant to the Charter “the

Diocese has been open and transparent in communicating with the public about sexual

abuse of minors by clergy[.]” Chancellor Nguyen also explained that the Diocese has

committed itself to taking steps and making decisions needed to fulfill the Charter.

       In October of 2018, the Diocese’s Bishop, Bishop Mulvey, informed his “Brother

Priests” that to restore trust and for total transparency, he, in conjunction with his fellow

bishops, had decided “to release the names of clergy who have been credibly accused of

sexually abusing a minor since 1950” at the end of January 2019. Additionally, a press

release was sent to the local media containing a statement from Bishop Mulvey, which

stated: 4

       To the people of God in the Diocese of Corpus Christi:

       I am joining with my brother bishops in Texas, in response to the division
       and suffering caused by abuse, in a mutual call to action. You will find in the
       attached announcement a decision by the bishops of Texas to release the
       names of clergy credibly accused of sexual abuse of minors. The list will be
       published in January 2019.




        3 The Texas Supreme Court has stated, in a case with similar facts and circumstances, that: “The

Charter encourages more transparency within the Catholic Church around issues of sexual abuse and
represents a shift in how sexual abuse within the Church is addressed.” In re Diocese of Lubbock, 624
S.W.3d 506, 511 (Tex. 2021) (In re Diocese of Lubbock II).

       4    We note that the press release is not dated.

                                                      4
        I remain committed to doing all in my power to protect our children. It is my
        fervent hope and prayer this will continue the process of healing and justice
        to those who have been affected by this evil.

        Thank you for your commitment to our faith and the life of the Gospel.

        Faithfully yours in Christ, I remain[.]

The press release also included two attachments. The first attachment was another

release announcing the Texas Catholic dioceses’ plan to release the names of “clergy

credibly accused of sexual abuse of minors” and surrounding details. The second

attachment was from the Texas Catholic Conference of Bishops (TCCB) which stated:

        •         Dioceses to Publish Local Lists. Texas dioceses are actively
                  reviewing files of bishops, priests, and deacons. By January 31,
                  2019, each bishop will publish a list of clergy credibly accused of
                  sexual abuse of a minor in his diocese dating back to at least 1950. 5

Appellants’ names were not included on the press release or its attachments.

        Appellants, who deny ever sexually abusing a minor, 6 contend that they demanded

through counsel that their names not be included on the list. On January 31, 2019, the


        5 “The Texas Conference of Catholic Bishops (“TCCB”) is an unincorporated ecclesiastical

association that furthers the religious ministry of the Roman Catholic Bishops and Archbishops in the State
of Texas.” Whole Women’s Health v. Smith, 896 F.3d 362, 364 (5th Cir. 2018). “Catholic Bishops
communicate through TCCB to determine how the Catholic Church should address various moral,
theological, and social issues[.]” Id.

        6   Heras avers that:

        With respect to any statement that there are “credible” accusations against me that I
        committed "sexual abuse of a minor” within the boundaries of the Diocese of Corpus
        Christi—that is, somewhere within the borders of the twelve counties of Aransas, Bee,
        Brooks, Duval, Jim Wells, Kenedy, Kleberg, Live Oak, Nueces, Refugio, San Patricio, and
        parts of McMullen—has to be false in that I have never engaged in any "sexual abuse of a
        minor,” as that term is ordinarily understood—that is that there was some sort of physical
        sexual contact with a minor or any indirect sexual abuse with a minor such as exposing
        myself in a lewd or indecent manner in front of minors or showing pornography to minors
        below the age established by law. I have never engaged in any behavior with a minor that
        could be constituted as a sexual crime against a minor under any of the laws of the State
        of Texas. The assertion that there have been one or more “credible” accusations of “sexual
        abuse of a minor” is entirely false.




                                                    5
“names of the Roman Catholic clerics who have been credibly accused of sexually

abusing a minor within the Diocese” were published on the Diocese’s webpage along with

an accompanying statement from Bishop Mulvey. The parties do not dispute that

appellants’ names were included on the list. Bishop Mulvey’s accompanying statement

generally explained the purpose behind the release and the review process that appellees

relied upon to determine who to include on the list. It also invited others to report any

sexual abuse by a cleric member. Additionally, contemporaneously with or soon after the

release of the list, Bishop Mulvey addressed his “[B]rothers and Sisters in Christ” in a

video on the Diocese’s website where he apologized for the “horrible crime of sexual

abuse that has plagued our Church” and called for prayer and healing for those that have

been abused and their families. Appellants were not identified on the video.

       On March 7, 2019, appellants filed separate defamation suits against appellees

regarding the release of the list and surrounding statements. Specifically, among the

allegations in their live pleadings, appellants assert that appellees defamed them by

“[p]ublishing to the public at large a video and list and/or statement asserting as fact that

[they] were credibly accused of a ‘hideous crime’ of sexual abuse of a minor” and that




       Feminelli avers that:

       With respect to any statement that there are “credible” accusations against me that I
       committed "sexual abuse of a minor” within the boundaries of the Diocese of Corpus
       Christi—that is, somewhere within the borders of the twelve counties of Aransas, Bee,
       Brooks, Duval, Jim Wells, Kenedy, Kleberg, Live Oak, Nueces, Refugio, San Patricio, and
       parts of McMullen—has to be false in that I have never engaged in any "sexual abuse of a
       minor,” as that term is ordinarily understood—that is some sort of physical sexual contact
       with a minor or any indirect sexual abuse such as a [sic] exposing myself in a lewd or
       indecent manner in front of minors or showing pornography to minors below the age
       established by law. I have never engaged in any behavior with a minor that could be
       constituted a sexual crime against a minor under any of the laws of the State of Texas. The
       assertion that there have been one or more “credible” accusations of “sexual abuse of a
       minor” is completely false.


                                                   6
“[appellees’] statement[s] w[ere] false because there was, and is, no evidence that [they]

w[ere] credibly accused of the crime of sexual abuse of a minor.” Appellants assert that

“[t]he plain and ordinary meaning of ‘sexual abuse of a minor’ is that there was a credible

accusation that [they w]ere credibly accused of sexual impropriety and credibly accused

of a criminal offense under the laws of the State of Texas[.]” 7 In response, appellees filed

pleas to the jurisdiction based upon the ecclesiastical abstention doctrine which they later

amended. Appellants responded to appellees’ amended pleas. A hearing over the course

of two separate days, July 11, 2019 and July 23, 2019, was held on appellees’ pleas. At

the conclusion of the July 23 hearing, the trial court took the matter under advisement,

and on April 5, 2019, the trial court granted appellees’ pleas. This appeal ensued.

        On appeal, after submission of the briefs and oral argument, we abated this case

in the interest of judicial economy pending resolution of In re Diocese of Lubbock I before

the Texas Supreme Court, which involved similar facts and circumstances. 8. 592 S.W.3d

at 196. After the Texas Supreme Court issued its opinion, In re Diocese of Lubbock II,

appellees filed two letter briefs, and we have since reinstated this appeal. 624 S.W.3d at

506.




        7  Appellants also allege that Bishop Mulvey publicly exposed the list in interviews with local media.
They averred in their affidavits that “[i]n an interview given to KZTV Action 10 News, Mulvey stated that the
publication [of the list] was to ‘the entire community,’ including ‘Corpus Christi,’ and not only to members of
the Diocese.” The record shows that Bishop Mulvey participated in an interview with Joe Gazin, a local
journalist, in which the importance of transparency was discussed. However, there is no evidence of any
other interview in the record. Nonetheless, even if we took appellants’ allegations as true, it would not alter
our disposition. See In re Diocese of Lubbock II, 624 S.W.3d at 506.
        8In addition to the parties’ briefing, the TCCB favored this Court with briefing as amicus curiae in
support of appellees and for affirmance. Appellants filed a response to the amicus curiae brief.

                                                      7
                           II.     ECCLESIASTICAL ABSTENTION DOCTRINE

        By three issues which we address together, appellants assert that the

ecclesiastical abstention doctrine does not apply and In re Diocese of Lubbock I and

Patton are outcome determinative. See In re Diocese of Lubbock I, 592 S.W.3d at 196;

Patton, 212 S.W.3d at 541. More specifically, appellants argue that under Patton,

appellees are not entitled to ecclesiastical abstention doctrine protection because they

failed to establish that “[(1)] such a claim flows entirely from an employment dispute

between a church and its pastor so that consideration . . . in isolation from the church’s

decision as to the pastor is not practical, (2) the alleged ‘publication’ is confined within the

church, and (3) there are no unusual or egregious circumstances.” See Patton, 212

S.W.3d at 554. 9 Relying principally upon In re Diocese of Lubbock I, appellants also argue

that there are six “pivotal nuances” 10 which make the ecclesiastical abstention doctrine

inapplicable. 592 S.W.3d at 202, 204.

        However, as discussed in detail below, the Texas Supreme Court has since

conditionally granted the Diocese of Lubbock’s petition for writ of mandamus previously

denied by the Amarillo Court of Appeals, see In re Diocese of Lubbock I, 592 S.W.3d at

205, and vacated the trial court’s judgment for want of jurisdiction based on the




          9 Appellants also argue, with citation to Hayden v. Schulte, 701 So.2d 1354, 1356 (La. Ct. App.

1997), that the issue of child molestation and accusing someone of such a heinous offense is not a matter
of religious doctrine, theology, or internal church displine, but rather defamation per se. However, we are
not bound to follow out-of-state authorities. See Penrod Drilling Corp. v. Williams, 868 S.W.2d 294, 296
(Tex. 1993) (explaining that while other federal or state court opinions might be persuasive authority, Texas
appellate courts are obligated “to follow only higher Texas courts and the United States Supreme Court”).

         10 Appellants argue that the six “pivotal nuances” that result in the loss of ecclesiastical abstention

protection are: (1) public exposure of the matter; (2) the decision to publish is different from decision to
discipline; (3) concern with society at large; (4) publishing for public relations; (5) broader misconduct than
mere “ecclesiastical delict,”; and (6) publicly not using words as ordinarily perceived by public.



                                                       8
ecclesiastical abstention doctrine. See In re Diocese of Lubbock II, 624 S.W.3d at 519;

see also Doe v. Roman Catholic Diocese of Dall., No. 05-19-00997-CV, 2021 WL

3556830, at *10 (Tex. App.—Dallas Aug. 11, 2021, pet. filed) (mem. op.) (explaining that

the Texas Supreme Court rejected and overruled In re Diocese of Lubbock I). Additionally,

as addressed below, while the Texas Supreme Court references Patton, it does not do

so in the manner advanced by appellants. See In re Diocese of Lubbock II, 624 S.W.3d

at 514, 518.

       Being instructive, the Texas Supreme Court’s opinion in In re Diocese of Lubbock

II, is discussed in some detail below. See 624 S.W.3d at 506; see also Jordan & Assocs.

v. Wells, No. 01-14-00992-CV, 2015 WL 4591786, at *4 (Tex. App.—Houston [1st Dist.]

July 30, 2015, no pet.) (mem. op.) (“[A]s an intermediate appellate court, we are

constrained to apply the holdings of our superior courts, when applicable.”).

A.     Standard of Review

       “Lack of jurisdiction may be raised by a plea to the jurisdiction when religious-

liberty grounds form the basis for the jurisdictional challenge.” In re Diocese of Lubbock

II, 624 S.W.3d at 512 (quoting Westbrook v. Penley, 231 S.W.3d 389, 394 (Tex. 2007)).

A plea to the jurisdiction is a dilatory plea, the purpose of which is to defeat an action

without regard to whether the claims asserted have merit. See Bland Indep. Sch. Dist. v.

Blue, 34 S.W.3d 547, 554 (Tex. 2000); see also Doe, 2021 WL 3556830, at *4. We review

a trial court’s ruling on a plea to the jurisdiction de novo. In re Diocese of Lubbock II, 624

S.W.3d at 512; see Torralva v. Peloquin, 399 S.W.3d 690, 695 (Tex. App.—Corpus

Christi–Edinburg 2013, pet. denied); see also Ceglar v. Christ’s Harbor Church, No. 13-




                                              9
19-00034-CV, 2020 WL 948380 at *2 (Tex. App.—Corpus Christi–Edinburg Feb. 27,

2020, pet. denied) (mem. op.).

       We focus on the plaintiff’s petition first to determine whether the facts pled

affirmatively demonstrate that subject matter jurisdiction exists. Westbrook, 231 S.W.3d

at 394–95; Torralva, 399 S.W.3d at 695. When “[t]he pleader has alleged facts that

affirmatively demonstrate the court’s jurisdiction to hear the cause[,]” a court should deny

a plea to the jurisdiction. City of El Paso v. Heinrich, 284 S.W.3d 366, 378 (Tex. 2009). If

the pleadings do not contain sufficient facts to affirmatively demonstrate the trial court’s

jurisdiction but do not affirmatively demonstrate incurable defects in jurisdiction, the issue

is one of pleading sufficiency and a plaintiff should be afforded an opportunity to amend.

Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226–27 (Tex. 2004). If the

pleadings affirmatively negate the existence of jurisdiction, then a plea may be granted

without allowing a plaintiff an opportunity to amend. Id. at 227. “We construe the pleadings

liberally in favor of the plaintiff.” Peloquin, 399 S.W.3d at 695. If a plea challenges the

existence of jurisdictional facts, the trial court may consider evidence beyond the

pleadings and must do so when necessary to resolve the jurisdictional issues raised. See

Miranda, 133 S.W.3d at 227; see also Town of Shady Shores v. Swanson, 590 S.W.3d

544, 550 (Tex. 2019); Doe, 2021 WL 3556830, at *4. “[W]hen a plea to the jurisdiction

challenges the existence of jurisdictional facts with supporting evidence, the standard of

review mirrors that of a traditional summary judgment: all the evidence is reviewed in the

light most favorable to the plaintiff to determine whether a genuine issue of material fact

exists.” Swanson, 590 S.W.3d at 550.




                                             10
B.     Applicable Law

       The First Amendment to the United States Constitution prohibits Congress from

making any “law respecting an establishment of religion, or prohibiting the free exercise

thereof.” U.S. CONST. amend I; Our Lady of Guadalupe Sch. v. Morrissey-Berru, 140 S.Ct.

2049, 2060 (2020); Hosanna-Tabor Evangelical Lutheran Church & Sch. v. E.E.O.C., 565

U.S. 171, 181 (2012). The Fourteenth Amendment imposes this restriction on the states.

See U.S. CONST. amends. I, XIV; see also Iglesia Pentecostal Filadelfia, Inc. v. Rodriguez,

No. 13-20-00012-CV, 2021 WL 6129316, at *4 (Tex. App.—Corpus Christi–Edinburg Dec.

29, 2021, no pet. h.) (mem. op.). Grounded in the First Amendment is the ecclesiastical

abstention doctrine, see In re Diocese of Lubbock II, 624 S.W.3d at 509, which forbids

civil courts from delving into matters of “[t]heological controversy, church discipline,

ecclesiastical government, or the conformity of the members of the church to the standard

of morals required of them . . . .” Serbian E. Orthodox Diocese for U.S. & Can. v.

Milivojevich, 426 U.S. 696, 714 (1976); see Peloquin, 399 S.W.3d at 695. A core tenet of

First Amendment jurisprudence is that, in resolving civil claims, courts must be careful not

to intrude upon internal affairs of church governance. See Westbrook, 231 S.W.3d at 397

(citation omitted); see also In re Thomas, No. 06-21-00106-CV, 2022 WL 126708, at *5

(Tex. App.—Texarkana Jan. 14, 2022, no pet. h.) (mem. op.).

       The Texas Supreme Court recently addressed the ecclesiastical abstention

doctrine in a case involving a deacon whose suit for defamation and intentional infliction

of emotional distress arose out of an internal investigation by the diocese into its own

clergy, the inclusion of the deacon’s name on a list of its clergy “credibly accused” of

sexual abuse of a minor, and public statements by the diocese regarding the list. In re



                                            11
Diocese of Lubbock II, 624 S.W.3d at 509–19. The deacon maintained that he never

sexually abused a child and was defamed by the diocese by publicly implying that those

on the list were guilty of such abuse. Id. at 509. The Texas Supreme Court dismissed the

deacon’s suit for want of jurisdiction based on the ecclesiastical abstention doctrine,

concluding “[t]hat the substance and nature of the deacon’s claims against his church

w[ould] necessarily require the trial court to evaluate whether the Diocese [of Lubbock]

properly applied Canon Law and [were] inextricably intertwined with the Diocese [of

Lubbock’s] internal directive to investigate its clergy.” Id. at 509. In reaching its conclusion,

the court explained in pertinent part that:

       In determining whether ecclesiastical abstention applies, courts will analyze
       whether a particular dispute is ecclesiastical or merely a civil-law
       controversary in which the church happens to be involved. In making this
       determination, we look to the substance and nature of the plaintiff’s claims.
       Because courts are prohibited from risking judicial entanglement with
       ecclesiastical matters, if the substance and nature of the plaintiff’s claims
       are inextricably intertwined with matters of doctrine or church governance,
       then the case must be dismissed.

Id. at 514 (internal citations omitted).

       The First Amendment, however, does not bar all claims against religious bodies.

See Tilton v. Marshall, 925 S.W.2d 672, 677 (Tex. 1996); see also In re Thomas, 2022

WL 126708, at *5. A court may exercise jurisdiction over a controversy if it can apply

neutral principles of law that will not require inquiry into matters such as religious doctrine.

See Westbrook, 231 S.W.3d at 398–400; Shannon v. Mem’l Drive Presbyterian Church

U.S., 476 S.W.3d 612, 622–25 (Tex. App.—Houston [14th Dist.] 2015, pet. denied)

(concluding that the ecclesiastical abstention doctrine did not apply to bar employee’s

claims which arose out of the church’s purported disparagement of such employee in

violation of a settlement agreement); see also Dean v. Alford, 994 S.W.2d 392, 395 (Tex.


                                               12
App.—Fort Worth 1999, no pet.). “Under the neutral principles methodology, courts

decide non-ecclesiastical issues such as property ownership based on the same neutral

principles of law applicable to other entities, . . . while deferring to religious entities’

decisions on ecclesiastical and church polity questions.” Masterson v. Diocese of Nw.

Tex., 422 S.W.3d 594, 596 (Tex. 2013) (internal citation omitted). Nevertheless, “[a]ny

exception to ecclesiastical abstention by application of neutral principles must be narrowly

drawn to avoid inhibiting the free exercise of religion or imposing secular interests on

religious controversies.” In re Diocese of Lubbock II, 624 S.W.3d at 513.

C.     Analysis

       Following In re Diocese of Lubbock II, we hold appellants’ defamation suits are

barred by the ecclesiastical abstention doctrine because the substance and nature of the

appellants’ claims against appellees are inextricably intertwined with appellees’ internal

directive for openness and transparency. See id. at 509. More specifically, appellants’

claims are inextricably intertwined with appellees’ decision to release the list in

compliance with an internal church directive—namely, the Charter and decision by the

TCCB—to be open and transparent in communicating with the public about sexual abuse

of minors by clergy. Id. at 518 (“Even to the extent . . . [the deacon’s] suit challenges the

publication of the list, . . . the Diocese only published the results of its . . . investigation.

That is, [his] claims are inextricably intertwined with the Diocese’s decision to include his

name on the list . . . at the culmination of its investigation into its clergy.”).

       Here, appellants impermissibly seek to impose liability on appellees for compliance

with an internal church instruction of openness and transparency. See id. at 517

(ultimately barring deacon’s claims after reasoning in part that “[his] suit seeks to impose



                                               13
liability on the Diocese for complying with its directive to investigate allegations of sexual

abuse of its clergy”); see also Westbrook, 231 S.W.3d at 392, 400, 405 (barring plaintiff’s

professional negligence claim where it would impose liability on a pastor for complying

with a disciplinary procedure outlined in the church’s constitution). Also, we conclude that

appellants’ claims are barred to the extent they call into question appellees’ review

process, or said differently, its investigation and conclusions, that led to the creation of

the list. See In re Diocese of Lubbock II, 624 S.W.3d at 515 (explaining that “[t]o the extent

[the deacon’s] claims directly call into question the Diocese’s investigation and

conclusions that led to the creation of the list, they necessarily reach behind the

ecclesiastical curtain”).

        Moreover, appellants’ pleadings show that the substance and nature of their claims

ultimately challenge the result of appellees’ internal investigation into the Diocese’s

clerics, an inherently ecclesiastical matter, as they allege that “[appellees’] statement[s]

w[ere] false because there was, and is, no evidence that [they] w[ere] credibly accused

of the crime of sexual abuse of a minor.” 11 In re Diocese of Lubbock II, 624 S.W.3d at 518


        11While appellants in their second issue argue that there are “pivotal nuances” as discussed in In
re Diocese of Lubbock I, the Texas Supreme Court has since re-focused the lens through which we are to
determine the ecclesiastical abstention doctrine’s applicability, and which we applied herein. See In re
Diocese of Lubbock II, 624 S.W.3d at 516. Specifically, the court stated:

        [T]he court of appeals [in In re Diocese of Lubbock I] concluded that a “pivotal nuance” in
        this case is that the Diocese’s communication went beyond church walls. It reasoned that
        a key fact in determining whether ecclesiastical abstention applies is to whom the church
        communicated. The court observed that a church publicizing “matters historically deemed
        ecclesiastical” undermines a church’s ability to argue that the “dispute remains an internal
        ecclesiastical or church polity issue.” That is, the court of appeals focused primarily on the
        publication of the list without regard to the Diocese’s reason for including [the deacon] on
        the list.

        Whether a party’s claims against a church are barred by ecclesiastical abstention, though,
        is based not on whether a publication goes beyond church walls but rather whether the
        substance and nature of the plaintiff’s claims implicate ecclesiastical matters, including a



                                                     14
(barring deacon’s suit after reasoning in part that “[h]is own pleadings and concessions

cut against [his neutral principles] argument because his suit ultimately challenges the

result of a church’s internal investigation into its own clergy, which is inherently

ecclesiastical”); see also Doe, 2021 WL 3556830, at *8 (“[C]ourts are prohibited from

investigating and resolving application of religious doctrine and practice.”).

         Said another way, appellants’ suit is ultimately a challenge to the appellees’

investigative results. See In re Diocese of Lubbock II, 624 S.W.3d at 517 (“It is the fruit of

this investigation about which [the deacon] complains, and the publications he contests

merely reflect the investigative result.”). But the results and related statements at issue

merely reflect appellees’ application of an internal directive of transparency. Id. (“A civil

court, though, is prohibited from determining whether a church properly applied its own

principles and policies, and from interfering with internal management decisions that are

central to its mission, such as investigating the conduct and character of its clergy.”)

(internal citations omitted).

         Lastly, while the In re Diocese of Lubbock II court cites Patton, it does not do so in

the manner advanced by appellants. 12 See id. at 514, 518. The court implicitly denied that


         church’s internal affairs, governance, or administration. The court of appeals’ focus on the
         publication ignores the real critical nuance in this case, that [the deacon’s] suit is
         “inextricably intertwined” with the Diocese’s decision to investigate its own clergy, judicial
         review of which would impermissibly interfere with a church’s ability to regulate the
         character and conduct of its leaders.

Id. (internal citations omitted).

         12We observe that the Austin Court of Appeals in Patton stated that: “The ‘ecclesiastical abstention
doctrine’ provides a broader analysis that encompasses the ‘ministerial exception.’” Patton v. Jones, 212
S.W.3d 541, 548 (Tex. App.—Austin 2006, pet. denied) (“The ecclesiastical abstention doctrine prevents
secular courts from reviewing many types of disputes that would require an analysis of ‘theological
controversy, church discipline, ecclesiastical government, or the conformity of the members of the church
to the standard of morals required of them.”). The court observed one type of circumstance in which the
ecclesiastical abstention doctrine generally applies. See id.



                                                      15
the three-prong test articulated in Patton must be established in every instance for the

ecclesiastical abstention doctrine to apply. Id. Instead, the Texas Supreme Court cited

Patton for support that public statements do not necessarily foreclose ecclesiastical

protection. 13 Id. at 518–19 (emphasis added). As such, to the extent appellees’

statements at issue were made to the public, the doctrine nonetheless applies under

these facts as they reflect change in furtherance of the Charter. See id. at 519. (“The

Diocese . . . disclosed to the public its reforms to handling sexual-abuse allegations within

the church. Such discussion of changes in church policy, which the Diocese explains were

rooted in broader church governance decisions, do not revoke ecclesiastical protection.”).

        Thus, the trial court was without subject matter jurisdiction based upon the

ecclesiastical abstention doctrine. See id. at 509, 514–19. Accordingly, we overrule

appellants’ three issues.

                                          III.     CONCLUSION

        We affirm the trial court’s judgments.


                                                                           NORA L. LONGORIA
                                                                           Justice

Delivered and filed on the
10th day of March, 2022.




        13 In In re Diocese of Lubbock II, the Texas Supreme Court also cited to Patton for the rule that we
are to look to the substance and nature of the plaintiff’s pleading in determining whether the ecclesiastical
abstention doctrine applies. See In re Diocese of Lubbock II, 624 S.W.3d at 514.


                                                    16